                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION



    ERIKA L. GRUENERT,                                        Case No. 1:20-cv-01811

    Plaintiff,

    v.                                                        Honorable John F. Kness

    PALMCO POWER IL, LLC,

    Defendant.



                                            STATUS REPORT

              Pursuant to the Court’s Third Amended General Order 20-0012 pertaining to the

Coronavirus COVID-19 Public Emergency, Plaintiff submits the following Status Report:

         a)      Progress of Discovery: Defendant Palmco Power IL, LLC (“Defendant”) has yet to

                 formally appear. 1 Pursuant to the General Orders regarding the Coronavirus COVID-

                 19 Public Emergency, Defendant’s responsive pleading is currently due on June 25,

                 2020.

         b)      Status of Unresolved Motions: None.

         c)      Settlement Efforts: Plaintiff made a settlement demand to Defendant on May 1,

                 2020. Defendant has yet to respond to Plaintiff’s demand.

         d)      Proposed 45 Day Schedule: Plaintiff proposes that the Court set an initial status

                 hearing in the first week of July 2020.




1
  Todd Stelter of Hinshaw & Culbertson LLP has reached out to the undersigned and advised that he will be
representing Defendant in this matter.


                                                        1
   e)     Proposed Discovery and Dispositive Motion Schedule: Plaintiff proposes that the

          Court set an appropriate discovery schedule at the initial status hearing. In the event

          the stay-at-home order is extended past May 31, 2020, then Plaintiff proposes that

          the parties be required to file a joint status report no later than June 15, 2020 with

          proposed discovery deadlines. If the Court finds the dates appropriate, the Court can

          enter a scheduling order without requiring the parties to appear for an initial status

          hearing. With respect to dispositive motions, Plaintiff believes it is premature to set

          briefing deadlines.

   f)     Agreed Action that Court Can Take Without Hearing: See Plaintiff’s proposals

          in Sections d and e above.

   g)     Necessity of Telephonic Hearing: None.



Dated: May 15, 2020                                 Respectfully submitted,

                                                    s/ Mohammed O. Badwan
                                                    Mohammed. O. Badwan, Esq.
                                                    Counsel for Plaintiff
                                                    Sulaiman Law Group, Ltd.
                                                    2500 South Highland Avenue, Suite 200
                                                    Lombard, Illinois 60148
                                                    (630) 575-8180
                                                    (630) 575-8188 (fax)
                                                    mbadwan@sulaimanlaw.com




                                                2
